FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                PAM ESTES
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY



         December 17, 2015


         Mr. John D. Reeves                                                   Ms. Kathleen Q. Sibley
         1007 Grant Street                                                    Dept of Family and Protective Services
         Lufkin, TX 75901                                                     350 Pine Street
         * DELIVERED VIA E-MAIL *                                             9th Floor
                                                                              Beaumont, TX 77701
                                                                              * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-15-00308-CV
                    Trial Court Case Number:                CV-03182-14-04

         Style:     In the Interest of S. S., A. S. & J. S., children

         The notice of appeal in the above styled and numbered cause was filed this date. Due to the accelerated
         nature of this cause the following deadlines will apply. See Texas Rule of Judicial Administration 6.2(a);
         TEX. R. APP. P. 2.

                   This Court will not grant an extension of time absent extraordinary circumstances.

                             The record is due on or before December 28, 2015.

                             The Appellant’s brief is due on or before January 18, 2016.

                             The Appellee’s brief is due on or before February 8, 2016.

         Pursuant to TEX. R. APP. P. 39.8, you are hereby notified that, unless the Court grants oral argument, the
         above styled and numbered cause will be under submission without oral argument twenty-one (21) days
         from the brief due date of appellee. The case will be submitted to the Court on February 29, 2016.

         Very truly yours,

         PAM ESTES, CLERK


         By: _____________________________
             Katrina McClenny, Chief Deputy Clerk

         CC:         Ms. Elizabeth Murphy (DELIVERED VIA E-MAIL)
                     Ms. Reba Squyres (DELIVERED VIA E-MAIL)

                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx